Citation Nr: 1146392	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  10-15 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from June 1969 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that granted service connection for PTSD and assigned an initial 30 percent disability rating.  The Veteran perfected an appeal as to the assigned evaluation for PTSD.

In April 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  However, during the course of this appeal, the RO denied entitlement to a TDIU in a March 2010 rating decision.  The Veteran did not perfect an appeal of that determination and it is final.  See 38 C.F.R. § 20.302 (2011).  The matter of TDIU is not currently before the Board at this time.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, PTSD is productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but not by total occupational and social impairment.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the schedular criteria for an initial 70 percent rating, but not higher, for PTSD have been met since December 3, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duty to Notify and Assist

In December 2008 and May 2009 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In a May 2009 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's increased rating claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge essentially outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was worsened would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2011); they have not identified any prejudice in the conduct of the Board hearing. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  His VA records have been associated with the claims file, to the extent available, and he has not identified any relevant private treatment records.  All reasonably identified and available medical records have been secured.  The Veteran was afforded a VA examination in February 2009, and the report of that examination is of record.  The Board's duties to notify and assist have been met

II. Factual Background and Legal Analysis

The Board notes that it has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

This appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2.  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted that where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011). 

As noted, service connection for PTSD was granted by the RO in the March 2009 rating decision that awarded the initial 30 percent rating under Diagnostic Code 9411, effective from December 3, 2009, to which the Veteran filed a timely notice of disagreement in May 2009.

Under Diagnostic Code 9411, that evaluates PTSD, a 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

Diagnostic Code 9411 provides a 50 percent rating when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score ranging from 31 to 40 represents some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

When it is not possible to separate the effects of a nonservice-connected condition from those of a service- connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The Veteran contends that he is entitled to a higher initial rating for his service-connected PTSD.  After careful consideration of all the evidence of record, the Board concludes that a 70 percent rating is warranted from December 3, 2008, when he filed his initial claim, but a higher 100 percent rating is not in order.

VA medical records, dated from July 2001 to April 2011, reveal that the Veteran's PTSD is treated by outpatient individual and group psychotherapy and prescribed medications.

A November 2008 VA outpatient record indicates that the Veteran was diagnosed with PTSD.  

In February 2009, the Veteran underwent VA psychological examination.  According to the examination report, the examiner reviewed the Veteran's medical records and performed psychometric and clinical evaluations.  It was noted that the Veteran received mental health treatment from a Vet Center counselor and was awaiting placement in a VA PTSD treatment group.  He was also scheduled to see a VA psychiatrist to start medication management.  The Veteran was married and divorced three times.  He was married to his current wife for 17 years and complained about his current marriage and that he did not enjoy intimacy as he did in the past.  The Veteran also said that he had a very understanding spouse who was supportive of him.  

Further, the Veteran had a long history of feeling depressed.  He re-experienced combat traumas, avoided thoughts and numbed feelings about these traumas, and had hyperarousability.  He had severe intrusive recollections, mild dream disturbance, and severe exposure distress.  He had feelings of hopelessness, worthlessness, and helplessness, and felt guilty about how he survived when others did not and some of the things he did as a soldier to survive.  The Veteran described having a great deal of fear upon awakening from nightmares.  He kept his emotions bottled up but felt close to his daughters and grandchildren.  The Veteran had severe sleep disturbance and irritability, mild concentration deficits, and moderate to severe hypervigilance.  

As well, the Veteran said that he worked as a police officer for 24 years until his retirement seven months earlier.  He had a good relationship with his spouse and grandchildren.  The VA examiner said that the Veteran's current psychosocial function can be described as severely impaired.

Objectively, the Veteran was casually and appropriately dressed with excellent grooming.  He was anxious and tearful during the interview.  His speech was adequate and his mood was apprehensive.  His affect appeared constricted and he was oriented.  The Veteran had passive suicidality and denied any intent to harm himself because he loved his family too much, particularly his grandchildren.  He denied any homicidality.  He did manifest paranoid ideation or ritualistic behavior.  The Veteran also described having infrequent panic attacks that ended quickly and occurred with no known precursor.  He had no recent history of impaired impulse control.  His thought processes were goal directed and logical and there were no signs of psychosis during the examination.  He reported at least two occasions of auditory hallucinations in which he heard his name called and denied visual hallucinations or delusional thought content.  Judgment was intact and insight into his current life situation was apparent.  

The VA examiner said that the Veteran met the criteria for PTSD that caused moderate occupational impairment and severe social impairment.  A GAF score of 44 was assigned (estimated highest within the past year equaled 49), based on impairment in social and vocational arenas as well as the level of clinical distress voiced by him.  The VA examiner opined that PTSD accounted for the majority of the Veteran's social and occupational dysfunction.

An April 2009 VA outpatient clinic record indicates that the Veteran was seen by a psychiatrist for medication evaluation.  The Veteran complained of intrusive combat-related thoughts, nightmares, and flashbacks.  His symtoms worsened over the last year since his retirement.  The Veteran avoided activities, places, or people that aroused recollections of Vietnam.  He felt hopeless, helpless, and worthless at times.  He had sleep difficulty, irritability and a history of angry outbursts.  The Veteran had difficulty concentrating, had a hyper startle response, and was hypervigilant.  

Objectively, the Veteran was causally and appropriately dressed and was alert and oriented.  His speech was clear and coherent.  His mood showed some depression and his affect was appropriate.  He denied any active suicidal or homicidal ideation and had vague auditory hallucinations with some passive suicidal ideation but none recently.  His thought process was logical with no evidence of overt delusions or loose associations.  Memory was intact and insight and judgment were fair.  PTSD and depression were diagnosed and a GAF score of 55 was assigned.

In a June 2009 written statement, the Veteran indicated that his PTSD affected his ability to work.  He said he was only able to work for three days since his retirement the previous year and tried substitute teaching that was not a good fit with his temperament.  The Veteran said he was also told about a court house security job but, when he said that he had PTSD, the position was not mentioned to him again.  He also had sleep difficulty and worsening depression for which medications were recently prescribed.

When seen by his VA clinic psychiatrist in August 2010 VA, the Veteran reported a recent increase in irritability and nightmares with thrashing in his sleep.  His stressors included the unexpected deaths of two friends, one of whom was a service comrade.  The Veteran's family was supportive and he was devoted to his family.  Objectively, the Veteran was well-groomed and casually dressed.  He was oriented and his speech was clear.  His mood was dysphoric/irritable at times, his affect was appropriate and he denied any active suicidal and homicidal ideation, but he had some intermittent passive suicidal ideation for years with no increase.  He denied auditory and visual hallucinations.  His thought process was logical with no psychosis, his memory and judgment were intact, and his insight was fair.  The diagnosis was PTSD with depression and a recent increase in nightmares/irritability with deaths of friends.  A GAF score of 55 was assigned.

According to a January 2011 outpatient record, the Veteran was evaluated by his VA clinic psychiatrist, and reported having irritability and nightmares but no violence.  The Veteran's nightmares occurred approximately twice a month, were intense and frightened him when his wife awoke him because he grabbed her.  He enjoyed infrequent time with his teenage grandson and helped to care for a local young granddaughter.  Objectively, the Veteran was well groomed and casually but appropriately dressed.  He was oriented and his speech was clear.  His affect was appropriate.  He denied any active suicidal and homicidal ideation but had intermittent chronic passive suicidal ideation for years with no increase.  He denied auditory and visual hallucinations.  His thought process was logical and there was no evidence of overt psychosis or delusions, memory and judgment were intact and insight was fair.  PTSD with depression was diagnosed.  A GAF score of 52 was assigned due, according to the VA psychiatrist, to good social skills and stoicism.  The VA psychiatrist commented that the severity of the Veteran's symtoms was likely to be underestimated on initial presentation.  

An April 2011 VA outpatient psychiatric record reflects the Veteran's complaints of dysphoria with chronic passive intermittent suicidal ideation.  He denied any active suicidal or homicidal ideation.  The examiner noted that the Veteran minimized his symtoms in the past but still had intrusive memories and social avoidance.  The Veteran also had vague auditory hallucinations of his name being called.  Objectively, the Veteran was well-groomed and dressed in causal but appropriate clothing.  He was oriented and his speech was clear.  His mood was chronic dysphoria and his affect was restricted but appropriate to topics.  The Veteran's thought process was linear, and logical with no evidence of looseness of association or psychosis.  His memory was intact, insight was fair, and judgment appeared intact.  PTSD with depression was diagnosed and a GAF score of 52 was assigned.  New medication was prescribed to decrease his rare hallucinations.

Resolving all doubt in the Veteran's favor, post traumatic stress disorder warrants a 70 percent evaluation since December 3, 2008, when he filed his initial claim, but a 100 percent rating is not in order for any period during the appellate term.  

In this respect, the Veteran's post traumatic stress disorder was described as severely socially disabling at the February 2009 VA compensation examination.  The record reveals several references to the appellant suffering from suicidal ideation (albeit passive ideation), and he suffers from infrequent panic attacks.  Further, while active hallucinations were not found at the February 2009 VA examination, the appellant did describe having periodic auditory hallucinations.  Moreover, in January 2011, a VA clinic psychiatrist who treated the appellant commented that the severity of the Veteran's symtoms was likely to be underestimated on initial presentation and, in April 2011, this psychiatrist noted that the Veteran minimized his symtoms in the past but still had intrusive memories and social avoidance.  Admittedly the record also shows evidence of pathology that would suggest a lower rating.  Still, the Board finds that the evidence of record is in equipoise, and that a 70 percent rating is in order under the doctrine of reasonable doubt.

The evidence of record, however, preponderates against finding entitlement to a 100 percent rating.  In this respect, the record shows that the appellant is a retired police officer, and there is no evidence of a gross impairment in thought processes or communication, no evidence of persistent delusions or hallucinations, no evidence of grossly inappropriate behavior, and no evidence that the appellant is in persistent danger of hurting self or others.  The appellant is oriented, and he can recall the names of close relatives, his occupation, as well as his own name.  Hence, the criteria for a 100 percent rating for post traumatic stress disorder are not met or approximated.

The Board has also considered whether the Veteran's PTSD disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

Finally, in view of the holding in Fenderson, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected PTSD disability, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time since the Veteran filed his original claim for service connection has the disability on appeal been more disabling than as currently rated under the present decision of the Board.


ORDER

A 70 percent rating for PTSD, from December 3, 2008, is allowed subject to the laws and regulations governing the award of monetary benefits.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


